Citation Nr: 1428721	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  12-17 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent prior to September 7, 2011, and in excess of 50 percent thereafter, for post-traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 20 percent prior to September 8, 2011, and in excess of 40 percent thereafter, for diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, that continued a 20 percent evaluation for diabetes mellitus, and continued a 10 percent evaluation for PTSD.  The Veteran filed a notice of disagreement dated in December 2010.

The Veteran was awarded a temporary total evaluation because of hospitalization over 21 days, for PTSD from January 13, 2011 through April 30, 2011.

In April 2012, the RO increased the evaluation of the Veteran PTSD to 30 percent effective January 13, 2010, and again to 50 percent effective September 7, 2011.  The RO also increased the evaluation of the Veteran diabetes mellitus to 40 percent effective September 8, 2011.

In January 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.  The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  In the present case, the undersigned fully identified the issues on appeal and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claim currently on appeal.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2).
 
The issues of entitlement to a higher evaluation for PTSD prior to September 7, 2011 and a higher evaluation for diabetes mellitus prior to September 8, 2011 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In testimony before the Board, in January 2013 the Veteran stated that he was satisfied with his current evaluations for service-connected PTSD, at 50 percent disabling, and diabetes mellitus, at 40 percent disabling.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal concerning the issues of entitlement to an evaluation in excess of 50 percent from and after September 7, 2011 for service-connected PTSD, and entitlement to an evaluation in excess of 40 percent from and after September 8, 2011 for service-connected diabetes mellitus type II, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In this case, in January 2013 testimony before the Board, the Veteran indicated that he was satisfied with his current evaluations 50 and 40 percent evaluations for his service-connected PTSD and diabetes mellitus type II, respectively. 

Based on the foregoing, the Board finds that there remain no allegations of errors of fact or law for appellate consideration for this portion of the Veteran claims.  Accordingly, the Board does not have jurisdiction to review this portion of the Veteran's increased rating claims, and they are dismissed.


ORDER

The appeal concerning the issues of entitlement to an evaluation in excess of 50 percent from and after September 7, 2011 for service-connected PTSD, and entitlement to an evaluation in excess of 40 percent from and after September 8, 2011 for service-connected diabetes mellitus type II, is dismissed.


REMAND

An August 2011 letter indicates that the Veteran was to be evaluated for Social Security Administration disability benefits.  As these records could be relevant to the claims, this matter should therefore be remanded and records related to such award should be associated with the Veteran's claims file.  38 C.F.R. § 3.159.  See also 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Request, complete copies of any SSA disability determinations, as well as medical records that served as the basis for any such decisions.  All attempts to fulfill this development must be documented in the claims file.  If the search for any such records yields negative results, that fact should be clearly noted, with the RO either documenting for the file that such records do not exist or that further efforts to obtain them would be futile, and the Veteran 
should be informed in writing.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case; then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


